Citation Nr: 1825017	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  00-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for acid peptic disease (claimed as peptic ulcers).


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1976 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  By way of background, an April 2017 Board decision denied, in pertinent part, entitlement to service connection for acid peptic disease.  Upon motion, a separate Board decision dated in April 2018 vacated that portion of the Board's April 2017 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration.  

VA's duty to assist includes providing a medical examination when such is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  Here, service treatment records (STRs) dated in August 1978 clearly indicate that the Veteran was diagnosed with peptic ulcers, and South Dakota Department of Corrections (DOC) treatment records reflect ongoing treatment for chronic acid peptic disease, which the Veteran self-attributes to service.  In light of the foregoing, the Board finds that a remand in order to obtain a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate the claim. See McLendon, supra.

Additionally, in a statements dated in January 2014 and January 2015, the Veteran, through his attorney, raised a new theory of entitlement, i.e., acid peptic disease secondary to service-connected COPD and/or PTSD (Parenthetically, the Board notes entitlement to service connection for PTSD is currently on appeal and pending further development).  Developmental actions on a secondary theory of entitlement have not yet been taken.  As such, a remand is appropriate to address this new theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination by an medical professional with appropriate expertise to prepare an opinion with respect to the nature and etiology of the Veteran's diagnosed peptic acid disease.  As the Veteran remains incarcerated, follow the special procedures outlined in M21-1MR, Part II.iv.3.F.2.d (or any successor provision) in order to schedule the Veteran for a VA examination.

If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all the steps taken in attempting to do so.

If the RO is able to afford the Veteran an examination, the claims file must be made accessible to the examiner for review, and such review should be noted in the examination report.  Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

(a). Whether it is at least as likely as not (a 50 percent or better probability) that the acid peptic disease is caused by or otherwise etiologically related to military service.

(b). Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's acid peptic disease is proximately due to or aggravated by the Veteran's service-connected COPD.

(c). If, and only if, service connection for PTSD is established, whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's acid peptic disease is proximately due to or aggravated by the Veteran's service-connected PTSD.

If the RO is unable to afford the Veteran an examination, the RO should arrange for review of the claims file by a medical professional with appropriate expertise.  That examiner should then offer an opinion with respect to (a),  (b) and (c) above.

The examiner or reviewer must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




